Citation Nr: 1424974	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel







INTRODUCTION

The Veteran had active military service in the United States Army from October 1, 1974 to October 29, 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.

On December 17, 2012, the Board issued a decision which denied the Veteran's claim for service connection for hepatitis C.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued an Order granting a Joint Motion for Remand (JMR), which found deficiencies within the Board's December 2012 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR found that the November 2011 VA compensation examiner's opinion was inadequate, in that the physician failed to provide adequate rationale or explanation for her unfavorable conclusion.  


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the November 2011 VA examiner and ask them to provide an addendum to the November 2011 examination report.  The examiner must provide a specific basis or rationale for the negative nexus opinion.  [The examiner is advised that simply stating that a review of the claim file and literature was the basis has been deemed insufficient.  See the September 2013 Joint Motion for Remand.]  

If the November 2011 VA examiner is unavailable the addendum can be provided by another competent physician.  The claims file should be provided to the examiner who must indicate review and an examination should be scheduled and performed if deemed necessary.  

2. Then readjudicate the claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



